Broyles, C. J.
1. The alleged newly discovered evidence is largely cumulative and impeaching, and is not of such a character as would probably cause a different verdict upon another 'trial of the ease.
2. The special grounds of the motion for a new trial, not dealt with above, show no cause for a reversal of the judgment.
3. While the evidence as a whole amply authorized a verdict of murder, there was some evidence supporting the verdict returned (voluntary manslaughter), and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.